DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot in light of new grounds of rejection made below.
For above mentioned reasons, the rejection is deemed proper and considered final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 6 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chung et al (US 2020/0295300; hereinafter Chung).
Regarding claim 1, Fig 10H of Chung discloses a lighting device comprising:
a substrate (100; Fig 10H; ¶ [0051]);
a pixel defining layer (119; Fig 10A; ¶ [0088]) disposed on the substrate (100; Fig 10H; ¶ [0051]), wherein the pixel defining layer includes an opening (¶ [0088]);
a first light emitting diode (OLED; Fig 10H; ¶ [0148]) disposed in the opening; and
a first planarization layer (310; Fig 10H; ¶ [0058]) disposed on the first light emitting diode (OLED; Fig 10H; ¶ [0148]) and in the opening wherein the first planarization layer includes an accommodating hole (TAH; Fig 10H; ¶ [0102]) disposed in the opening and the accommodating hole (TAH; Fig 10H; ¶ [0102]) is separated from the first light emitting diode (OLED; Fig 10H; ¶ [0148]).

Regarding claim 4, Fig 10H of Chung discloses the first light emitting diode (OLED; Fig 10H; ¶ [0148]) comprises a first electrode (221; Fig 10H; ¶ [0075]) and a second electrode (223; Fig 10H; ¶ [0093]) on a top surface thereof.

Regarding claim 6, Fig 10H of Chung discloses a method of manufacturing a lighting device comprising:
providing a substrate (100; Fig 10H; ¶ [0051]);
forming a circuit layer (T1; Fig 10H; ¶ [0053]) on the substrate (100; Fig 10H; ¶ [0051]);
forming a pixel defining layer (119; Fig 10A; ¶ [0088]) on the substrate (100; Fig 10H; ¶ [0051]);
forming an opening (¶ [0088]) the pixel defining layer;
forming a first light emitting diode (OLED; Fig 10H; ¶ [0148]) of a light unit in the opening; and
forming a first planarization layer (310; Fig 10H; ¶ [0058]) on the first light emitting diode (OLED; Fig 10H; ¶ [0148]); and
forming an accommodating hole (TAH; Fig 10H; ¶ [0102]) of the lighting unit, wherein the accommodating hole (TAH; Fig 10H; ¶ [0102]) is separated from the first light emitting diode (OLED; Fig 10H; ¶ [0148]).

Regarding claim 10, Fig 10H of Chung discloses electrically isolating the first light emitting diode (OLED; Fig 10H; ¶ [0148]) and the circuit layer (T1; Fig 10H; ¶ [0053]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al (US 2020/0295300; hereinafter Chung) in view of Son et al (US 2018/0190747; hereinafter Son).
Regarding claim 12, Chung does not expressly disclose a conductive layer, wherein a portion of the conductive layer is formed on a surface of the first planarization layer and the portion of the conductive layer is electrically connected to the first light emitting diode.
In the same field of endeavor, Fig 4 of Son discloses forming a conductive layer (PE; Fig 4; ¶ [0121]), wherein a portion of the conductive layer is formed on a surface of a first planarization layer (160; Fig 4) and the portion of the conductive layer is electrically connected to the first light emitting diode. (Fig 4)
Accordingly it would have been obvious to the person in the ordinary skill before the effective filing date of the invention such that a conductive layer is formed on a surface of a first planarization layer in order to form the pixel electrode (¶ [0121]).


Allowable Subject Matter
Claims 2-3, 5, 7-9, 11, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a second light emitting diode disposed in the accommodating hole”.

Regarding claim 6, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a second light emitting diode disposed in the accommodating hole”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/Primary Examiner, Art Unit 2895